Citation Nr: 0014687	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  96-18 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUES

1.  The propriety of the initial 20 percent rating for the 
service-connected L4-L5 disc bulge with radiculopathy.  

2.  The propriety of the initial 10 percent rating for the 
service-connected status post fracture of the coccyx.  

3.  The propriety of the initial noncompensable rating for 
the service-connected arthritis of the thoracic spine from T9 
to T12.  




REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
October 6 to November 14, 1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1996 rating decision of the RO.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal of the rating for the service-
connected status post fracture of the coccyx has been 
obtained.  

2.  The veteran's service-connected status post fracture of 
the coccyx is assigned the maximum schedular rating 
allowable.  


CONCLUSION OF LAW

The claim for the assignment of an evaluation in excess of 10 
percent for the service-connected status post fracture of the 
coccyx is denied.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.102, 4.7, 4.71a including 
Diagnostic Code 5298 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's appeal of the initial 
rating assigned for the service-connected status post 
fracture of the coccyx is plausible and capable of 
substantiation, and thus well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has held that, when a veteran claims that a service-
connected disability is more disabling than as rated, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992). 

When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's status post 
fracture of the coccyx.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  

The veteran's service-connected status post fracture of the 
coccyx is rated pursuant to 38 C.F.R. § 4.71a including 
Diagnostic Code 5298.  That code provides a noncompensable 
rating for removal of the coccyx without painful residuals.  
A 10 percent rating is warranted for partial or complete 
removal of the coccyx with painful residuals.  

The RO assigned a 10 percent rating, noting that, although 
the veteran's coccyx was not removed, there was objective 
evidence of pain in the coccyx region.  Unfortunately, a 10 
percent rating is the highest schedular rating assignable for 
this type of disability.  

Therefore, because the veteran is already receiving the 
maximum disability rating available under Diagnostic Code 
5298, the claim for a rating in excess of 10 percent is not 
for consideration.  See Johnston v. Brown, 10 Vet. App. 80, 
85 (1997).  

The Board, however, notes that 38 C.F.R. § 3.321(b)(1) 
provides that where the disability picture is so exceptional 
or unusual that the normal provisions of the rating schedule 
would not adequately compensate the veteran for his service-
connected disability, then an extraschedular evaluation will 
be assigned.  If the question of an extraschedular rating is 
raised by the record or the veteran before the Board, the 
correct course of action for the Board is to raise the issue 
and remand the matter for decision in the first instance by 
the RO.  Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 94 (1996).  

Because the clinical findings have not presented such an 
exceptional or unusual disability picture with such related 
factors as frequent periods of hospitalization so as to 
render impractical the application of the regular schedular 
standards in this case and the appellant has not specifically 
raised this issue, the Board finds that consideration of this 
matter under the provisions of 38 C.F.R. § 3.321 is not 
appropriate.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  





ORDER

The claim for an increased rating for the service-connected 
status post fracture of the coccyx is denied.



REMAND

The veteran's service-connected L4-L5 disc bulge with 
radiculopathy is rated as 20 percent disabling pursuant to 38 
C.F.R. § 4.71a, including Diagnostic Code 5293.  The VA 
examination reports include complaints which are consistent 
with a rating higher than the current 20 percent; however, 
reports of the physical examinations do not appear to be 
consistent with his complaints.  In addition, the examination 
report did not address all of the rating criteria in 
Diagnostic Code 5293.  See Massey v. Brown, 7 Vet. App. 204, 
208 (1994).

Regarding the veteran's service-connected thoracic spine 
disability, there is some evidence that the veteran sustained 
a fracture of thoracic spine.  For example, the most recent 
VA examination conducted in July 1998 included the diagnosis 
of status post fracture of the thoracic spine at T9 and T12.  

Furthermore, x-ray studies have revealed cortical 
irregularity of the superior an inferior vertebral end plate 
at the level of T9 and T12.  The RO should arrange for a new 
examination and consider whether an additional 10 percent 
rating should be added for demonstrable deformity of the 
vertebral body pursuant to Diagnostic Code 5285 of 38 C.F.R. 
§ 4.71a.  

Finally, the Board notes that evidence received from the 
veteran's Reserve unit includes statements from a military 
physician, the most recent of which is dated in February 
1996.  The statements indicate that the veteran was not fit 
to perform military duties or a civilian job because of his 
back pain.  It was noted that a Medical Evaluation Board was 
to be scheduled.  The RO should attempt to retrieve all 
medical records directly from the veteran's Reserve unit, 
particularly any records related to a Medical Evaluation 
Board.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
July 1998 for his service-connected L4-L5 
disc bulge with radiculopathy and 
arthritis of the thoracic spine from T9 
to T12.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  

2.  The RO should attempt to retrieve all 
Reserve medical records directly from the 
veteran's Reserve unit, particularly any 
records related to a Medical Evaluation 
Board.

3.  Then, the RO should schedule the 
veteran for a VA examination to determine 
the current severity of his service-
connected L4-L5 disc bulge with 
radiculopathy and arthritis of the 
thoracic spine from T9 to T12.  All 
indicated tests must be conducted.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested study.  The examiner should 
report detailed clinical findings and 
comment specifically on the likely degree 
of disability attributable to the 
service-connected disabilities.  The 
examiner should specifically state 
whether the veteran has pain, muscle 
spasm, absent ankle jerk or other 
findings characteristic of the disc bulge 
at L4-L5.  The examiner should comment on 
whether there is a demonstrable deformity 
of the thoracic vertebral bodies.  The 
examiner also should identify any 
objective evidence of pain or functional 
loss due to pain associated with the 
service-connected disabilities.  The 
examiner should be requested to provide 
an opinion as to the extent that pain 
limits the veteran's functional ability.  
The examiner should also be requested to 
determine whether, and to what extent, 
the back exhibits weakened movement, 
excess fatigability, or incoordination.  
A complete rationale for any opinion 
expressed must be provided.  

4.  After undertaking any additional 
development deemed appropriate, the RO 
should review the issues remaining on 
appeal.  If the benefits sought on appeal 
are not granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 



